REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites a method of transmitting uplink data in a wireless telecommunications system comprising a terminal device, a first network access node supporting communications in a first communication cell and a second network access node supporting communications in a second communication cell; wherein the method comprises:
establishing a first set of radio resources available for use by the terminal device for transmitting uplink data to the first network access node;
establishing a shared set of radio resources available for use by the terminal device for transmitting uplink data to the first network access node and to the second network access node, wherein the first set of radio resources and the shared set of radio resources are different sets of radio resources;
determining uplink data has become available for transmission; selecting radio resources to use for transmitting the uplink data from within the shared set of radio resources if it is determined the terminal device is in a boundary region between the first communication cell and the second communication cell; and
selecting radio resources to use for transmitting the uplink data from within the first set of radio resources if it is determined the terminal device is within the first communication cell and not in the boundary region between the first communication cell and the second communication cell.

Claim 13-14 recite a terminal device and circuitry for use in the terminal device for performing the method of claim 1.

The related prior art does not anticipate or render obvious the invention above:
Legg et al. (US 6414947 B1) discloses method of transmitting uplink data in a wireless telecommunications system comprising a terminal device, a first network access node supporting communications in a first communication cell and a second network access node supporting communications in a second communication cell (Abstract and col. 8 ln 31-46 disclose resource allocation in soft handover for uplink transmission comprising first and second base station as shown in Fig. 4); wherein the method comprises: establishing a first set of radio resources available for use by the terminal device for transmitting uplink data to the first network access node (Fig. 5A, col. 5 ln 42-54, col. 7 ln 22-42 disclose first and second base station allocating resource for user terminal within its coverage); establishing a shared set of radio resources available for use by the terminal device for transmitting uplink data to the first network access node and to the second network access node (Fig. 5B, col. 5 ln 60 – col. 6 ln 5; col 7 ln 47-55 disclose user terminal occupying resource in both base station); determining uplink data has become available for transmission (col. 8 ln 38-46); selecting radio resources to use for transmitting the uplink data from within the shared set of radio resources by first and second base station based on handover situation which indicate whether device is within boundary region (Fig.4 , Fig. 5A-Fig. 5B, col. 6 ln 15-55, col. 7 ln 23-56). However, the reference is silent on details about (1) wherein the first set of radio resources and the shared set of radio resources are different sets of radio resources; if it is determined the terminal device is in a boundary region between the first communication cell and the second communication cell; and selecting radio resources to use for transmitting the uplink data from within the first set of radio resources if it is determined the terminal device is within the first communication cell and not in the boundary region between the first communication cell and the second communication cell.
Mueck et al. (US 20170188314 A1) discloses method and apparatus for uplink interference management wherein the edge mobile device is selected to measure shared spectrum uplink usage and selecting licensee user terminals on the opposite edge of the licensee to allow to utilize shared spectrum for uplink (Fig. 6, Fig. 7, par. 0160, 0162, and par. 0115-0140). However, the reference is silent on (1).
Kato et al (US 20040005898 A1) discloses method and apparatus for utilizing individual channel for mobile devices located near edge of a  (abstract, par. 0029, Fig. 3). However, the reference is silent on (1).
Chen et al. (US 20120243431 A1) disclose method and apparatus for resource allocation for D2D communication including using different frequency band for D2D communication and direct communication (Abstract, Fig. 2, Fig. 3 and par. 0059). However, the reference is silent on (1).
Byun et al. (US 20170201894 A1) discloses method and apparatus for separation of resources in a cell based on an inner cell region and an outer cell region. The resources in the outer cell region can be the same as the resources of the outer region of a neighboring cell (Abstract, Fig. 5, and Fig. 15). However, the reference is silent on (1).

As discloses above, none of the prior art anticipate the invention of claim 1 and 13-14. The above reference, in combination do not render obvious the invention regarding to details about (1) wherein the first set of radio resources and the shared set of radio resources are different sets of radio resources; if it is determined the terminal device is in a boundary region between the first communication cell and the second communication cell; and selecting radio resources to use for transmitting the uplink data from within the first set of radio resources if it is determined the terminal device is within the first communication cell and not in 

All related reference found by examiner are listed in “Notice of Reference Cited”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG HONG whose telephone number is (571) 270-7928.  The examiner can normally be reached on Monday-Friday from 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
JINSONG HU, can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DUNG HONG/
Primary Examiner, Art Unit 2643